DETAILED ACTION
This office action is in response to the amendment filed April 28, 2022 in which claims 20-40 are presented for examination and claims 1-19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to claims 27 and 38 for minor informalities should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Rejection of the claims over USPN 10,568,383 for nonstatutory double patenting should be withdrawn in view of the e-Terminal Disclaimer filed April 28, 2022.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of various claims under 35 USC 112(b) and 35 USC 112(d) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 103 over US Pub No. 2014/0310986 Tamm et al. should be withdrawn because Tamm does not teach, suggest, or disclose a sole system or an article of footwear that includes a knitted component, a cleat, and a first tensile strand that is inlaid along at least one course of the knit outsole, and a second tensile strand that is inlaid along at least one course of the knit outsole because Figure 1b of Tamm only depicts filler yarn (15) in a knitted fabric extending perpendicular to the knitted courses.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully asserts that although tensile strands (15) of Tamm are inlaid in a direction perpendicular to the knitted courses, they nevertheless extend “along” at least one course in the location where they cross the at least one course.  Examiner further respectfully asserts that the claims do not recite, for example, that the inlaid stands extend along at least one course in a coursewise direction.  The rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0310986 Tamm et al.
To claim 20, Tamm discloses a sole system for an article of footwear (91 of Figures 1b and 14; paras. 0095, 0259-0264), the sole system comprising:
a knitted component comprising a knit outsole (92) (para. 0252) that includes a bottom side and a top side that is opposite to the bottom side (annotated Figure 14, see below);
a cleat protruding from the bottom side of the knit outsole (annotated Figure 14);
a first tensile strand (15 of Figure 1b, reproduced below for convenience) (para. 0095) that is inlaid along at least one course of the knit outsole (although inlaid strand 15 is recited as being “placed between two wales,” rather than “along at least one course,” and inlaid strands 15 of Tamm are oriented perpendicularly to the courses of the knitted component, inasmuch as currently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inlaid strands 15 nevertheless extend “along” at least one course in the location where they cross the at least one course; Examiner further respectfully asserts that the claims do not recite, for example, that the inlaid stands extend along at least one course in a coursewise direction); and
a second tensile strand that is inlaid through at least one course of the knit outsole (although inlaid strand 15 is recited as being “placed between two wales,” rather than “along at least one course,” and inlaid strands 15 of Tamm are oriented perpendicularly to the courses of the knitted component, inasmuch as currently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inlaid strands 15 nevertheless extend “along” at least one course in the location where they cross the at least one course; Examiner further respectfully asserts that the claims do not recite, for example, that the inlaid stands extend along at least one course in a coursewise direction), 
wherein the cleat is located between the first tensile strand and the second tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would necessarily be at least two tensile strands 15 including a cleat disposed between the two tensile strands 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

    PNG
    media_image1.png
    1012
    934
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1014
    802
    media_image2.png
    Greyscale

To claim 21, Tamm further discloses a sole system wherein the first tensile strand and the second tensile strand are substantially parallel to each other (see Figure 1b; para. 0095).

To claim 22, Tamm further discloses a sole system wherein the first tensile strand and the second tensile strand are substantially linear and extend between a heel area and a toe area (see Figure 1b; para. 0095; although para. 0095 does not explicitly disclose that tensile strand 15 extends from lengthwise from the heel region to the toe region of the sole system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tensile strand 15, inlaid within knit outsole 92 would extend across the entire length of knit outsole 92 from the heel end to the toe end at least at least because Tamm discloses tensile strands 15 being disposed longitudinally and provides no information or motivation for tensile strand 15 to be limited to a certain region of the knitted component).

To claim 23, Tamm further discloses a sole system wherein at least two cleats are located between the first tensile strand and the second tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would necessarily at least two tensile strands 15 including two cleats disposed between the two tensile strands 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 24, Tamm further discloses a sole system further comprising a third tensile strand that is inlaid along at least one course of the knit outsole and a fourth tensile strand that is inlaid along at least one course of the knit outsole, wherein another cleat is located between the third tensile strand and the fourth tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there could be four or more tensile strands 15 each passing along courses of the knit material of knit outsole 92).

To claim 25, Tamm further discloses a sole system wherein the first tensile strand, the second tensile strand, the third tensile strand, and the fourth tensile strand are substantially parallel to each other (see Figure 1b; para. 0095).

To claim 26, Tamm further discloses a sole system wherein the cleat is located on a lateral side of the article of footwear, and wherein the another cleat is located on a medial side of the article of footwear (annotated Figure 14; knit outsole 92 includes cleats disposed over substantially the entire bottom side of knit outsole 92).

To claim 27, Tamm further discloses a sole system wherein the first tensile strand extends from a heel area of the sole system to a toe area of the sole system (see Figure 1b; para. 0095; although para. 0095 does not explicitly disclose that tensile strand 15 extends from the heel region to the toe region of the sole system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tensile strand 15, inlaid within knit outsole 92 would extend across the entire length of knit outsole 92 from the heel end to the toe end at least at least because Tamm discloses tensile strands 15 being disposed longitudinally and provides no information or motivation for tensile strand 15 to be limited to a certain region of the knitted component).

To claim 28, Tamm further discloses a sole system wherein the first tensile strand extends between at least two cleats (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there could be two cleats disposed around first tensile strand 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 29, Tamm further discloses a sole system wherein the first tensile strand is at least partially exposed on the bottom side of the knit outsole (see Figure 1b; para. 0095; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as strand 15 of the tensile element passes through the courses and wales of knit outsole 92, at least portions of strand 15 would be visible on the bottom side of knit outsole 92).

To claim 30, Tamm further discloses a sole system wherein the knitted component forms at least a portion of an upper for the article of footwear in an overfoot portion (51) (annotated Figure 14; para. 0262-0263).

To claim 31, Tamm discloses an article of footwear (91 of Figures 1b and 14; paras. 0095, 0259-0264), comprising:
an upper (51) comprising a knitted component (paras. 0262-0263) and an overfoot portion located on at least one of a lateral side and a medial side of the article of footwear (annotated Figure 14);
a sole system comprising a knit outsole (92) that includes the knitted component, wherein the knit outsole has a bottom side with a bottom surface, and a top side (annotated Figure 14; paras. 0259-0261); and
a cleat protruding from the bottom side of the knit outsole (annotated Figure 14); 
a first tensile strand (15 of Figure 1b) (para. 0095) that is inlaid along at least one course of the knit outsole (although inlaid strand 15 is recited as being “placed between two wales,” rather than “along at least one course,” and inlaid strands 15 of Tamm are oriented perpendicularly to the courses of the knitted component, inasmuch as currently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inlaid strands 15 nevertheless extend “along” at least one course in the location where they cross the at least one course; Examiner further respectfully asserts that the claims do not recite, for example, that the inlaid stands extend along at least one course in a coursewise direction); and
a second tensile strand that is inlaid along at least one course of the knit outsole (although inlaid strand 15 is recited as being “placed between two wales,” rather than “along at least one course,” and inlaid strands 15 of Tamm are oriented perpendicularly to the courses of the knitted component, inasmuch as currently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inlaid strands 15 nevertheless extend “along” at least one course in the location where they cross the at least one course; Examiner further respectfully asserts that the claims do not recite, for example, that the inlaid stands extend along at least one course in a coursewise direction), wherein the cleat is located between the first tensile strand and the second tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would necessarily be at least two tensile strands 15 including a cleat disposed between the two tensile strands 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 32, Tamm further discloses an article of footwear wherein the first tensile strand and the second tensile strand are substantially parallel to each other (see Figure 1b; para. 0095).

To claim 33, Tamm further discloses an article of footwear wherein the first tensile strand and the second tensile strand are substantially linear and extend between a heel area of the knit outsole and a toe area of the knit outsole (see Figure 1b; para. 0095; although para. 0095 does not explicitly disclose that tensile strand 15 extends from the heel region to the toe region of the knit outsole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tensile strand 15, inlaid within knit outsole 92 would extend across the entire length of knit outsole 92 from the heel end to the toe end at least at least because Tamm discloses tensile strands 15 being disposed longitudinally and provides no information or motivation for tensile strand 15 to be limited to a certain region of the knitted component).

To claim 34, Tamm further discloses an article of footwear wherein at least two cleats are located between the first tensile strand and the second tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there would necessarily at least two tensile strands 15 including two cleats disposed between the two tensile strands 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 35, Tamm further discloses an article of footwear further comprising a third tensile strand that is inlaid along at least one course of the knit outsole and a fourth tensile strand that is inlaid along at least one course of the knit outsole, wherein another cleat is located between the third tensile strand and the fourth tensile strand (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there could be four or more tensile strands 15 each passing through courses of the knit material of knit outsole 92).

To claim 36, Tamm further discloses an article of footwear wherein the first tensile strand, the second tensile strand, the third tensile strand, and the fourth tensile strand are substantially parallel to each other (see Figure 1b; para. 0095).

To claim 37, Tamm further discloses an article of footwear wherein the cleat is located on the lateral side of the article of footwear, and wherein the another cleat is located on the medial side of the article of footwear (annotated Figure 14; knit outsole 92 includes cleats disposed over substantially the entire bottom side of knit outsole 92).

To claim 38, Tamm further discloses an article of footwear wherein the first tensile strand extends from a heel area of the sole system to a toe area of the sole system (see Figure 1b; para. 0095; although para. 0095 does not explicitly disclose that tensile strand 15 extends from the heel area to the toe area of the sole system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that tensile strand 15, inlaid within knit outsole 92 would extend across the entire length of knit outsole 92 from the heel end to the toe end at least at least because Tamm discloses tensile strands 15 being disposed longitudinally and provides no information or motivation for tensile strand 15 to be limited to a certain region of the knitted component).

To claim 39, Tamm further discloses an article of footwear wherein the first tensile strand extends between at least two cleats (see Figure 1b and annotated Figure 14; inasmuch as currently claimed, in a configuration where shoe 91 of Figure 14 includes multiple longitudinal tensile strands 15 as depicted in Figure 1b, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there could be two cleats disposed around first tensile strand 15 due to the large number of cleats depicted in Figure 14 covering substantially the entire bottom side of knit outsole 92 as well as the configuration of Figure 1b where multiple tensile strands 15 are spread across the knit material).

To claim 40, Tamm further discloses an article of footwear wherein the first tensile strand is at least partially exposed on the bottom side of the knit outsole (see Figure 1b; para. 0095; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as strand 15 of the tensile element passes through the courses and wales of knit outsole 92, at least portions of strand 15 would be visible on the bottom side of knit outsole 92).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732